DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 5/9/2022, is acknowledged. Claims 1 and 16 are amended. Claims 12 – 13 and 15 were also amended by entry of proposed amended claims included in an after-final response mailed 3/9/2022. Claims 19 – 20 are canceled. Claims 1 – 18 are currently pending in the application and under consideration for this office action.

All previous objections to the claims have been withdrawn by the Examiner in response to the amendment filed by Applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0291510 (“Kim”; of record) in view of US 2009/0188591 (“Eichelkrauth”; of record).
Regarding claim 1, Kim teaches a method of treating a blank ([0001]; [0053], L 1-3) comprising: heating a blank in a furnace at an inter-critical temperature ([0048], L [0051], L 4-7; [0055]); conducting secondary rapid heating on the blank ([0051], L 7-10); and hot stamping the blank ([0051], L 11-12).
It is noted that Kim does not explicitly teach that the process is conducted on a plurality of blanks. However, the Examiner asserts that in practice, industrial processes are meant to produce large quantities of products, and as such an ordinarily skilled artisan would have been motivated to employ the method of Kim unto a plurality of blanks, rather than a single blank. Additionally, it is noted that duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
It is noted that Kim does not explicitly teach moving blanks through first and second sections of a furnace; rather, the steps of primary heating and secondary heating are taught which occur within the furnace. The Examiner asserts that an ordinarily skilled artisan would appreciate that the use of a continuous furnace to conduct these steps would be an obvious choice, and would thus necessarily require the claimed steps of moving a blank through first and second sections of a furnace at an inter-critical temperature and a critical temperature, respectively. 
In the alternative, Eichelkrauth teaches a process for heating steel products ([0001]), wherein in a continuous furnace ([0039]), a steel product is heated to a first temperature in a conventional preheating zone, and then in a booster zone, the temperature of the steel product is raised to a higher second temperature ([0047]; Fig. 7). Eichelkrauth teaches that booster zones may be usefully employed anywhere that the steel product is to be heat-treated as quickly as possible in a defined atmosphere ([0048]), such as during the rapid secondary heating step taught by Kim (see Kim: [0051], L 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the continuous annealing furnace comprising a booster zone taught by Eichelkrauth into the method taught by Kim. A booster zone is useful in any location that the steel product is to be heat-treated as quickly as possible, such as during the secondary rapid heating step of Kim.
Regarding the limitation “wherein movement of the subset of the blanks from the first section to the second section of the furnace is delayed during a hot stamping line stoppage”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that during a stoppage, movement of the blank between sections of the furnace would be delayed.
Regarding the length of time by which the plurality of blanks may reside in the first section of the furnace, it is noted that Kim teaches that a primary heating step is typically conducted for a maintenance time of 20 minutes or less ([0055]; [0057]; [0062]). Such a time range falls within the claimed first furnace section residing time of up to 40 minutes.
Further and in the alternative, the Examiner notes that Kim appears to only disclose a maximum primary heating maintenance time of 20 minutes in order to increase productivity, i.e. to not take too long ([0060], L 11-13; [0065], L 7-10). That is, no detrimental effects to the blanks are disclosed by Kim in the case that the primary heating step were to be longer than 20 minutes. Thus, the Examiner is of the position that in the case of a line stoppage, an ordinarily skilled artisan would have found it obvious to maintain the blanks in the first section of the furnace for whatever length of time is necessary until the stoppage is resolved, in order to improve productivity by not wasting the blanks in the furnace, as there does not appear to be a reason taught by Kim as to why heating for longer than 20 minutes would detrimentally affect the heated blanks.
Regarding claim 2, the Examiner asserts that in the method of the prior art, the blank must inherently be positioned in the first and second sections of the furnace for a first time period and second time period, respectively.
Regarding the amount of time spent in each section, the Examiner references an example of Kim, where a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In this example, the Examiner notes that the amount of time spent at 750°C (3 minutes), which is analogous to the first time period, is greater than the amount of time spent at a higher predetermined temperature (15 seconds), which is analogous to the second time period. Thus, the prior art teaches the claimed limitation.
Regarding claim 3, as previously discussed, Kim teaches an example of the method wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In such an example, the first time period of 3 minutes is 12 times greater than the second time period of 15 seconds. Thus, the prior art teaches the claimed limitation.
Regarding claim 4, neither of Kim or Eichelkrauth explicitly teach a length of the first and second sections of the furnace. However, the Examiner notes that in the case of a continuous furnace, it can be reasonably assumed that the velocity of the blank passing through the furnace would be kept constant relative to each section of the furnace, for reasons such as simplicity of design and consistent throughput. In such a case, the length of each section of furnace relative to each other would be proportional to the amount of time spent in each section of the furnace – that is, the more time spent in one section of the furnace, the longer that section of furnace is relative to other sections. In the case of the prior art, Kim teaches an example of the method wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In this example, the Examiner notes that the amount of time spent at 750°C (3 minutes), which is analogous to the time spent in the first section of the furnace, is greater than the amount of time spent at a higher predetermined temperature (15 seconds), which is analogous to the time spent in the second section of the furnace. Thus, it can be reasonably concluded that the prior art suggests operation of a furnace wherein the length of the first section is greater than the length of the second section.
Regarding claim 5, as previously discussed, Kim teaches an example of the method wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). In such an example, the time spent in the first section of the furnace (3 minutes) is 12 times greater than the time spent in the second section of the furnace (15 seconds). As it has previously been concluded that the length of each section of furnace relative to each other would be proportional to the amount of time spent in each section of the furnace (as it is assumed that velocity of the blank passing through the furnace would be kept constant relative to each section of the furnace), the first section of the furnace would thus be 12 times longer than the second section of the furnace. Thus, the prior art teaches the claim limitation.
Regarding claim 6, Kim teaches that the blank is formed of plated/coated steel ([0054]). As the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding claim 7, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim, and 750°C falls within the claimed range. Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) at least overlaps with the critical temperature range of the instant claim (above 910°C).
Regarding claim 8, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are close (MPEP 2144.05 I). Thus absent any showing of criticality or unexpected results, a prima facie case of obviousness exists, as although the temperature taught by Kim (750°C) does not overlap the inter-critical temperature range of the instant claim (between 750°C and 800°C), it is close.
Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) at least overlaps with the critical temperature range of the instant claim (above 920°C).
Regarding claim 9, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 1200 seconds (20 minutes), the prior art teaches this claim limitation. Further, it is noted that Kim teaches that a primary heating step is typically conducted for a maintenance time of 20 minutes or less ([0055]; [0057]; [0062]). Such a time range is substantially identical to the claimed first furnace section residing time of up to 1200 seconds (20 minutes).

Regarding claim 16, Kim teaches a method of treating a blank ([0001]; [0053], L 1-3), comprising: heating a blank in a furnace at an inter-critical temperature ([0048], L [0051], L 4-7; [0055]); conducting secondary rapid heating on the blank ([0051], L 7-10); and hot stamping the blank ([0051], L 11-12).
It is noted that Kim does not explicitly teach that the process is conducted on a plurality of blanks. However, the Examiner asserts that in practice, industrial processes are meant to produce large quantities of products, and as such an ordinarily skilled artisan would have been motivated to employ the method of Kim unto a plurality of blanks, rather than a single blank. Additionally, it is noted that duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04 VI B).
It is noted that Kim does not explicitly teach moving blanks through first and second sections of a furnace; rather, the steps of primary heating and secondary heating are taught which occur within the furnace. The Examiner asserts that an ordinarily skilled artisan would appreciate that the use of a continuous furnace to conduct these steps would be an obvious choice, and would thus necessarily require the claimed steps of moving a blank through first and second sections of a furnace at an inter-critical temperature and a critical temperature, respectively. 
In the alternative, Eichelkrauth teaches a process for heating steel products ([0001]), wherein in a continuous furnace ([0039]), a steel product is heated to a first temperature in a conventional preheating zone, and then in a booster zone, the temperature of the steel product is raised to a higher second temperature ([0047]; Fig. 7). Eichelkrauth teaches that booster zones may be usefully employed anywhere that the steel product is to be heat-treated as quickly as possible in a defined atmosphere ([0048]), such as during the rapid secondary heating step taught by Kim (see Kim: [0051], L 7-10).
It would have been obvious to an ordinarily skilled artisan to incorporate the continuous annealing furnace comprising a booster zone taught by Eichelkrauth into the method taught by Kim. A booster zone is useful in any location that the steel product is to be heat-treated as quickly as possible, such as during the secondary rapid heating step of Kim.
Further, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim, and 750°C falls within the claimed range. Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) presumably encompasses the critical temperature range of the instant claim (between 910°C and 950°C).
Regarding the limitation “wherein: the conveyer line stops moving during stoppage of the hot stamping line such that a subset of blanks in the first section of the furnace do not move into the second section of the furnace; and the conveyer line starts moving after the stoppage of the hot stamping line is over such that the subset of blanks in the first section of the furnace move into and through the second section of the furnace and to the hot stamping press”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that during a stoppage, a conveyer line of the continuous furnace stops moving, therefore stopping blanks in the first section of the furnace from moving into the second section of the furnace. Additionally, it would be expected that upon cessation of the stoppage, the conveyer line of the continuous furnace would begin to move again, such that blanks located in the first section of the furnace would move into the second section of the furnace and to the hot stamping press, just as during typical operation.
Regarding the length of time by which the plurality of blanks may reside in the first section of the furnace, it is noted that Kim teaches that a primary heating step is typically conducted for a maintenance time of 20 minutes or less ([0055]; [0057]; [0062]). Such a time range falls within the claimed first furnace section residing time of up to 40 minutes. 
Further and in the alternative, the Examiner notes that Kim appears to only disclose a maximum primary heating maintenance time of 20 minutes in order to increase productivity, i.e. to not take too long ([0060], L 11-13; [0065], L 7-10). That is, no detrimental effects to the blanks are disclosed by Kim in the case that the primary heating step were to be longer than 20 minutes. Thus, the Examiner is of the position that in the case of a line stoppage, an ordinarily skilled artisan would have found it obvious to maintain the blanks in the first section of the furnace for whatever length of time is necessary until the stoppage is resolved, in order to improve productivity by not wasting the blanks in the furnace, as there does not appear to be a reason taught by Kim as to why heating for longer than 20 minutes would detrimentally affect the heated blanks.

Claims 10 – 15 and 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0291510 (“Kim”; of record) in view of US 2009/0188591 (“Eichelkrauth”; of record) as applied to claims 8, 9, 1, or 16, and further in view of US 2011/0165436 (“Drillet”; of record).
Regarding claim 10, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 11, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 1800 seconds (30 minutes), the prior art teaches this claim limitation. Additionally, Kim teaches that the primary heating step may be conducted for up to 20 minutes ([0055]; [0057]; [0062]). Such a length of time falls within the claimed range of up to 1800 seconds (up to 30 minutes).
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 12, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). As previously discussed, the amount of time spent at 750°C (3 minutes) is analogous to the time spent in the first section of the furnace. As 3 minutes is under 2400 seconds (40 minutes), the prior art teaches this claim limitation. Additionally, Kim teaches that the primary heating step may be conducted for up to 20 minutes ([0055]; [0057]; [0062]). Such a length of time falls within the claimed range of up to 2400 seconds (up to 40 minutes).
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 13, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
The Examiner notes that Kim is silent as to a specific time period over which a hot stamping line stoppage occurs. However, the Examiner asserts that it would be prima facie obvious to minimize the length of any line stoppages, for reasons such as minimizing impact to throughput due to process down-time, as well as preserving the quality of produced components and preventing degradation of properties due to prolonged exposure to high temperatures.
Additionally, the Examiner notes that Kim teaches in general for aluminum-plated steel material, the amount of time spent during primary heating should be 20 minutes or less ([0062], L 5-6). The Examiner asserts that an ordinarily skilled artisan would be motivated not to exceed this amount of time during a hot stamping line stoppage in order to fulfill the requirements of the taught method. As 20 minutes is under 1800 seconds (30 minutes), the prior art suggests this claim limitation.
Regarding the limitation “the subset of blanks moves from the first section to the second section and is hot stamped after the hot stamping line stoppage is over to form a subset of hot stamped blanks”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that upon resuming the process after cessation of a stoppage, the blank would move from the first section of the furnace to the second section of the furnace, just as it always does during typical operation.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 14, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim, and 750°C falls within the claimed range. Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) presumably encompasses the critical temperature range of the instant claim (between 910°C and 950°C).
Regarding claim 15, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Regarding the inter-critical and critical temperature ranges of the instant claim, the Examiner cites an example of Kim, wherein a blank is primarily heated to 750°C, maintained at 750°C for 3 minutes, secondarily heated to a predetermined temperature at a heating speed of 20°C/s, and maintained at the predetermined temperature for 15 seconds ([0098]). 
The Examiner notes that 750°C is equivalent to the “inter-critical temperature” of the instant claim. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art, but are close (MPEP 2144.05 I). Thus absent any showing of criticality or unexpected results, a prima facie case of obviousness exists, as although the temperature taught by Kim (750°C) does not overlap the inter-critical temperature range of the instant claim (between 750°C and 800°C), it is close.
Further, the Examiner notes that Kim teaches that in the secondary heating step, the heating temperature ranges from the Ac3 temperature to 950°C ([0067]). Thus, an ordinarily skilled artisan would appreciate that the “predetermined temperature” taught by Kim in the aforementioned example would fall within this range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, prima facie case of obviousness exists, as the temperature range taught by Kim (Ac3 temperature of the steel to 950°C) presumably encompasses the critical temperature range of the instant claim (920°C to 940°C).
The Examiner notes that Kim is silent as to a specific time period over which a hot stamping line stoppage occurs. However, the Examiner asserts that it would be prima facie obvious to minimize the length of any line stoppages, for reasons such as minimizing impact to throughput due to process down-time, as well as preserving the quality of produced components and preventing degradation of properties due to prolonged exposure to high temperatures.
Additionally, the Examiner notes that Kim teaches in general for aluminum-plated steel material, the amount of time spent during primary heating should be 20 minutes or less ([0062], L 5-6). The Examiner asserts that an ordinarily skilled artisan would be motivated not to exceed this amount of time during a hot stamping line stoppage in order to fulfill the requirements of the taught method. As 20 minutes is under 2400 seconds (40 minutes), the prior art suggests this claim limitation.
Regarding the limitations “the subset of blanks moves from the first section to the second section and is hot stamped after the hot stamping line stoppage is over to form a subset of hot stamped blanks”, the Examiner notes that an ordinarily skilled artisan would appreciate that as with nearly all industrial processes, stoppages or down-time of the prior art process must occur at some point, whether due to a planned stoppage for maintenance, or system failure, for example. Further, during a stoppage, it would be expected that all parts of a process are delayed, only to be resumed upon cessation of the stoppage. As such, the prior art covers the scope of the limitation in question, as it would be expected that during a stoppage, blanks present in the first section of the furnace would be delayed in moving to the second section of the furnace; upon cessation of the stoppage, these blanks would then move on to the second section of the furnace.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).

Regarding claim 17, Kim teaches that the blank may be an aluminum-plated steel material, which may be formed through a method such as hot dip coating ([0054]). As aluminized steel is steel which has been hot-dip coated with aluminum, Kim teaches aluminized steel. Further, as the steel is meant for use in the taught hot press forming method, it must be “press hardenable”.
Further, Kim does not explicitly teach that the hot stamped blank (and thereby a subset of the hot stamped blanks, following the previously discussed reasoning by the Examiner) comprises an inter-diffusion layer. However, the Examiner notes that as Kim teaches a process wherein an aluminum-coated steel blank is heated substantially prior to hot press forming, an inter-diffusion layer between the steel substrate and aluminized coating would inherently form during the process.
Drillet teaches steels ([0001]) which may be coated in aluminum by hot dipping ([0014]), and methods of forming parts by stamping blanks made of these coated steels ([0024]). Drillet teaches that particularly good weldability of aluminized and hot stamped parts is associated with the following succession of coating layers on the parts, proceeding from steel substrate outwards: (a) Interdiffusion layer, (b) Intermediate layer, (c) Intermetallic layer, (d) Superficial layer ([0051]-[0055]). Drillet teaches that it is preferred for the interdiffusion layer to have a thickness of less than 15 microns ([0060]). Drillet teaches that the interdiffusion layer as well as the intermetallic and superficial layers influence the resistivity of the coating both by their intrinsic characteristics and by the effect of roughness. Thus, current flow, heat generation at the surfaces, and nugget formation in the initial stage of spot welding are affected by this particular arrangement ([0061]).
From the teachings of Drillet, an ordinarily skilled artisan would have been motivated to obtain an interdiffusion layer having a thickness of less than 15 microns in the hot stamped blank of Kim. Particularly good weldability of aluminized and hot stamped parts is associated with such a thickness of the interdiffusion layer.
The Examiner notes that an inter-diffusion layer with a thickness of less than 15 microns falls within the claimed range (less than 16 microns).
Regarding claim 18, The Examiner notes that Kim is silent as to a specific time period over which a hot stamping line stoppage occurs. However, the Examiner asserts that it would be prima facie obvious to minimize the length of any line stoppages, for reasons such as minimizing impact to throughput due to process down-time, as well as preserving the quality of produced components and preventing degradation of properties due to prolonged exposure to high temperatures.
Additionally, the Examiner notes that Kim teaches in general for aluminum-plated steel material, the amount of time spent during primary heating should be 20 minutes or less ([0062], L 5-6). The Examiner asserts that an ordinarily skilled artisan would be motivated not to exceed this amount of time during a hot stamping line stoppage in order to fulfill the requirements of the taught method. As 20 minutes is under 1800 seconds (30 minutes), the prior art suggests this claim limitation.

Response to Arguments
Applicant’s remarks filed 5/9/2022 are acknowledged and have been fully considered. Applicant has argued that the prior art does not teach or otherwise suggest the claim limitation “the plurality of blanks may reside within the first section [of the furnace] for up to 40 minutes”, which has been added to independent claims 1 and 16.
The Examiner respectfully finds this argument to be unpersuasive. As consistent with the interpretation given in the preceding office actions with respect to similar claim limitations found in dependent claims 9, 11 – 13, 15 and 18, the Examiner notes that the Kim reference satisfies the claim limitation through its disclosure that a maintenance time for the primary heating step may be up to 20 minutes ([0055]; [0057]; [0062]). The limitation in question has been interpreted consistently throughout prosecution so as to cover a scope of possible time ranges which would be a maximum of [X] seconds/minutes as per the “up to [X] seconds/minutes” language of the claims. Thus, the “up to 20 minutes” as taught by Kim falls within the claimed “up to 40 minutes” of instant claims 1 and 16.
Further, the Examiner notes that in the alternative, Kim appears to only disclose a maximum primary heating maintenance time of 20 minutes in order to increase productivity, i.e. to not take too long ([0060], L 11-13; [0065], L 7-10). That is, no detrimental effects to the blanks are disclosed by Kim in the case that the primary heating step were to be longer than 20 minutes, at the specified temperatures. Thus, the Examiner is of the position that in the case of a line stoppage, an ordinarily skilled artisan would have found it obvious to maintain the blanks in the first section of the furnace for whatever length of time is necessary until the stoppage is resolved, in order to improve productivity by not wasting the blanks in the furnace, as there does not appear to be a reason taught by Kim as to why heating for longer than 20 minutes would detrimentally affect the heated blanks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571) 272-2842.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735